DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 7-8, 10-11, 15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein said, in the claims:

16. “wherein the image data corresponds to an image as observed through the lens; determine a level or a pattern of pincushion distortion in the image based on the image data; and change at least one calibration parameter of an eye tracking 20algorithm used with the eye tracking device based on the level or the pattern of pincushion distortion”. 

7. “the first image further shows the second marker; and the one or more processors are further configured to: determine a second distance from the image sensor to the second marker based on the first image; and 10change at least one calibration parameter of the eye tracking algorithm based on the second distance”.

8. “receive a second image from the image sensor, wherein the second image 15shows the second marker; determine a second distance from the image sensor to the second marker based on the second image; and change at least one calibration parameter of the eye tracking algorithm based on the second distance”.

10 “determine a direction of the image sensor relative to the first marker based on the first image; and wherein: 42WO 2019/158709PCT/EP2019/053853 changing the at least one calibration parameter is further based on the direction”.

11 “determining a second distance from the image sensor to the first lens based on the first distance and a known location of the first marker at the first lens; and changing the at least one calibration parameter of the eye tracking algorithm used with the eye tracking device based on the second distance”.

15 “determine a second distance from the image sensor to the second marker based on the first image or the second image; and change at least one calibration parameter of the eye tracking algorithm used with the eye tracking device based on the second distance”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (2018/0008141) in view of Abele et al. (2019/0041644) “Abele”.	

As of claim 1.Krueger teaches An augmented reality, virtual reality, or other wearable apparatus, 
wherein the apparatus comprises: 
an eye tracking device ([0078] teaches VR, AR, or synthetic 3D devices incorporating eye tracking, [0080] teaches eye tracking cameras) comprising: 
a first lens comprising a first marker ([0194], [0197], [0314] teaches eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera); and 
one or more processors ([0080]) configured to at least: 
10determine a first distance from the image sensor to the first marker based on the first image ([0250] teaches when coupled with eye gaze direction and the tracking of vestibulo-ocular eye movements, absolute head position and movements referenced to viewed objects can be discerned. Within a wearable display system object position, direction, distance, speed and acceleration can be plotted); and 
change at least one calibration parameter of an eye tracking algorithm used with the eye tracking device based on the first distance ([0316] teaches  in one embodiment, the device can be calibrated before it is used. When used in the laboratory setting, calibration can be performed by focusing on a distant target, such as a light bar or laser light which is projected to the wall).  

Krueger fails to teach wherein said
an image sensor; and
receive a first image from the image sensor, wherein the first image shows the first marker. 

However, Abele teaches wherein said
an image sensor (128 Fig.1, [0025] optical sensor 128 positioned or coupled to the frame);
receive a first image from the image sensor, wherein the first image shows the first marker ([0066] teaches the optical sensor 1214 of the illustrated example captures or reads a (e.g., a maximum) residual light that passes through the lens 1206 (e.g., toward an outer surface of the frame 1208; thus the captured image would show the marker).

 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to combine Krueger’s apparatus with the teaching of Abele as shown above, in order to scan the entire area during a startup sequence (see [0066]).

As of claim 2, Krueger teaches 
wherein: the first marker is on a surface of the first lens or in the first lens ([0314] teaches eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera).  

As of claim 3, Krueger teaches  
wherein: the first marker is on a surface of the first lens ([0314] teaches eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera), wherein the surface 20substantially faces the image sensor ([0092], Fig.4 teach lens 323 facing smart phone 320 which contact a video camera which contains image sensor to able to capture images).  

As of claim 4, Krueger teaches  
wherein: the apparatus or the eye tracking device further comprises a second lens comprising a second marker ([0092] teaches the eye tracking device comprises more than one lens, [0314] teaches eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera).  

As of claim 5, Krueger teaches  
25wherein the second lens comprises: a Fresnel lens of the apparatus ([0197] teaches the components may include a display pane, a display light source, and optics, such as mirrors or refractive lenses, thus could obviously be Fresnel lens because of their high reflective index). 
 
As of claim 6, Krueger teaches  
wherein: the second marker is located at one layer of the Fresnel lens ([0092] teaches the eye tracking device comprises more than one lens, [0314] teaches eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera, it would be obvious to one ordinary skill in the art before the effective filing date marker is located at one layer of the Fresnel lens).  

As of claim 9, Krueger teaches  
20wherein: changing the at least one calibration parameter is further based on the first distance being different than a second distance, wherein the second distance is a previously measured and stored distance ([0280] teaches calibration between eyes of the wearer positions and the HMD; Also, locations or coordinates of starting and ending points, or waypoints, of a path of a moving object displayed on the HMD, or of a static path (e.g., semicircle, Z-shape etc.) may be stored on the memory unit, therefore calibrations is made relative to different distances).  

As of claim 12, Abele teaches  
wherein at least one of the at least one calibration parameter is selected from a group consisting of: an imagine parameter; a focal length; 15a distortion parameter; and an illumination parameter ([0018] teaches calibrating/adjusting different parameters including brightness).  

As of claim 13, Kueger teaches  
wherein the first marker comprises a selection from a group consisting of: a cross mark; 20a dot pattern; a dot; a line; and a geometric shape ([0314] teaches Eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera, thus it would be obvious to one ordinary skill in the art before the effective filing date these markers could be any one of the claimed markers above).  

As of claim 14, Kueger teaches  
wherein the first marker comprises: a lighted element ([0314] teaches Eye tracking could also be enhanced by having the subject wear a contact lens or lenses that have markers on them that would be visible to the smartphone camera, thus it would be obvious to one ordinary skill in the art before the effective filing date these markers could be a lighted element  claimed markers above).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628